Citation Nr: 0319050	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  91-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Lawrence Roberson


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On January 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare another letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressor.  Provide USASCRUR 
with a description of this alleged 
stressor identified by the veteran: the 
death or wounding of Private Peter Gunn 
of the 1st Infantry Division, 22nd 
Battalion of the U.S. Army in August or 
September 1967 in a truck going from 
Saigon to Tan Son Nhut Airbase.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a psychiatric examination by 
a board of two psychiatrists who have not 
previously examined him to determine 
whether the veteran has PTSD and any 
relationship to service.  Send the claims 
folder to the examiners for review.

The claims file and a separate copy of 
this memo must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The medical examiners 
must annotate the examination reports 
that the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies should be conducted.
 
Provide the psychiatric examiners with 
the following instructions: (1) The 
examiners should review the historical 
evidence in the claims folder.  (2) The 
examiners should also elicit a detailed 
history of the onset of psychiatric 
symptoms from the veteran.  (3) In 
determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiners are hereby notified that 
only the exposure to wounded and dead 
while serving as an ambulance driver and 
medical specialist and the death or 
wounding of Private Peter Gunn, if 
verified by the U.S. Armed Services 
Center for Research of Unit Records, may 
be relied upon.  (4) If the examiners 
believe that PTSD is the appropriate 
diagnosis, they must specify the basis 
for the diagnosis and specifically 
identify which stressor(s) is/are 
responsible for that conclusion.  (5) Any 
and all opinions expressed must be 
accompanied by a complete rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





